Dissenting Opinion by
Me. Justice Roberts :
Although I agree with much of the reasoning of the majority opinion, I must dissent from its ultimate conclusion that because appellant’s property was a “passive investment,” it was not “transacting business” within the statute.
I fully agree that the phrase “transacting business” must be given a much broader meaning than “doing business,” especially in light of the obvious statutory intent to make an equitable apportionment for income earned outside of Pennsylvania. Starting from this rationale, I believe it is clear that the income need not necessarily be related to appellant’s “regular business activity” (emphasis added) as the majority would require. Obviously the West Virginia income was earned as a part of appellant’s business. Appellant made its investment in West Virginia in order to earn money. Corporations are set up to transact business and earn money, and I do not believe that what type of business they are doing or what type of income they are earning is relevant to determining whether they *611are entitled to use the income tax apportionment formula.
Requiring the out-of-state activity to be part of appellant’s “regular” business merely brings in most of the inapplicable “doing business” test through the bach door. This ignores the fact that the need for equitable apportionment is equally great whether the income from out-of-state is earned passively or actively, as part of appellant’s regular or “nonregular” business.